Case 1:18-Cv-08865-A.]N Document 22 Filed 03/05/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District ofNew York

United States Securities and Exchanqe Commission )
Plaz`ntl`/§’ )

v ) Case No. 1218-cv-08865-AJN
)
)

E|on |\/|usk
Deferldant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

E|on Musk

dee/y

Datei _OM

 

Attorney ’s signature

|\/|oez M. Kaba. 257456

Printed name and bar number
Hueston Hennigan, LLP
523 W. 6th Street, Suite 400
Los Ange|es, CA 900'14

 

Address

mkaba@hueston.com

 

E-mail address

(213) 788-4340

 

Telephorze number

(888) 775-0898

 

FAX number

